230 F.2d 946
T. E. FLETCHER, Appellant,v.Eric B. TOWNSEND, Jr., a Minor, by his Father and Next Friend, Eric B. Townsend, Appellee.T. E. FLETCHER, Appellant,v.Lloyd E. BENJAMIN, III, a Minor, by Lloyd W. Benjamin, II, his Father and Next Friend, Appellee.
No. 12537.
No. 12538.
United States Court of Appeals Sixth Circuit.
February 9, 1956.

Appeal from the United States District Court for the Northern District of Ohio, Cleveland; James C. Connell, Judge.
Hoppe, Day & Ford, Warren, Ohio, for appellant.
Craig Spangenberg, Cleveland, Ohio, for appellee.
Before ALLEN, MARTIN, and STEWART, Circuit Judges.
PER CURIAM.


1
In these companion cases arising out of a judgment rendered upon a jury verdict in an action for personal injuries sustained in a collision between a passenger automobile and a truck, the District Court, after oral hearing and consideration of depositions and affidavits, sustained a motion for new trial for alleged misconduct of jurors;


2
And it appearing that the District Court did not abuse its discretion in granting such motion; Stiles v. Lawrie, 6 Cir., 211 F.2d 188, 190; Losey v. Creamer, 45 Ohio App. 356, 187 N.E. 197.


3
And no reversible error appearing in the record;


4
The order of the District Court entered January 27, 1955, is hereby affirmed.